04/19/2022
                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                               Assigned on Briefs January 4, 2022

                                               IN RE S.S.

                     Appeal from the Circuit Court for Bradley County
                    No. V-20-069      Lawrence Howard Puckett, Judge
                          ___________________________________

                                 No. E2021-00761-COA-R3-PT
                            ___________________________________


This appeal involves termination of the parental rights of two parents who severely abused
their child. The trial court found by clear and convincing evidence that one ground for
termination existed based on a prior adjudication of severe child abuse and that termination
was in the best interest of the child. We affirm.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

CARMA DENNIS MCGEE, J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and KRISTI M. DAVIS, JJ., joined.

Wilton A. Marble, Jr., Cleveland, Tennessee, for the appellant, Roberto S.

Emily Brenyas, Chattanooga, Tennessee, for the appellant, Olga S.

Herbert H. Slatery, III, Attorney General and Reporter; and Kathryn A. Baker, Senior
Assistant Attorney General, for the appellee, Tennessee Department of Children Services.

                                                OPINION

       The female child at issue in this proceeding, S.S., was born in September 2018.1 No
father was listed on the child’s birth certificate. The child’s mother, Olga S., was originally
from Honduras but was residing in Bradley County, Tennessee, with her half-brother,
Roberto S. Both Olga and Roberto speak very little English.

        1
           We refer to the child by initials in order to protect her privacy. We do note that the child’s birth
certificate reflects another birth date. However, the mother and foster parent both testified that she was
born in September, the court documents reflect September, and there is no mention of the discrepancy on
the birth certificate in the record. Thus, we will proceed on the assumption that she was born in September.
       On or about January 2, 2019, when S.S. was three months old, Olga and Roberto
took her to a pediatrician’s office in such a condition that she was immediately transported
by ambulance to a children’s hospital in Chattanooga, Tennessee. The child had at least a
dozen broken bones in various stages of healing, including a right arm fracture and a left
leg fracture. S.S. had a hematoma from a previous brain bleed that required monitoring by
the neurology department. She had an injury to her right ear and had developed
“cauliflower ear,” requiring surgery to drain and repair it. She had a hole in her upper
palate and a split frenulum between her nose and lip. S.S. was so severely malnourished
that her skin could be pulled away from her bones.

        Mother was arrested on or around the same date and charged with aggravated child
abuse. S.S. was placed in the custody of the Tennessee Department of Children’s Services,
and Tabitha Crow was assigned as her family service worker. Ms. Crow visited S.S. the
same day she was admitted to the hospital and took photographs of her condition. After
about a week, S.S. was discharged from the hospital and placed in a foster home. However,
she required weekly pediatrician visits and appointments with specialists in
gastroenterology, neurology, and orthopedics. Because of the hole in her palate and nerve
damage in her mouth, S.S. could not drink liquid and would aspirate her bottle, so her
formula had to be thickened to a pudding-like consistency and she was fed upright. The
original foster home was unable to maintain the level of care S.S. required, so on March
11, 2019, at the age of five months, she was placed in a foster home through a therapeutic
foster care agency with a foster mother who worked in a neonatal intensive care unit.

        A permanency plan was developed for Olga, although she remained incarcerated.
An individual who was originally named as a putative father of S.S. was excluded by DNA
testing. When Olga failed to name any other alternatives, DCS eventually requested a
DNA test from Roberto, her half-brother who lived in the home with her and S.S. The test
was performed in October 2019 and indicated that Roberto was the father of S.S., who, by
that time, had just turned one year old. Roberto was added as a parent on the permanency
plan in early 2020 and was approved to begin therapeutic visitation with the child.

       On February 7, 2020, DCS filed a petition in circuit court seeking to terminate the
parental rights of both Olga and Roberto. The petition alleged one ground for termination
of parental rights: severe child abuse pursuant to Tennessee Code Annotated section 36-1-
113(g)(4). It also alleged that termination was in the best interest of S.S. Olga remained
incarcerated from her arrest on the charge of aggravated child abuse. Roberto had two in-
person visits with the child in 2020, but in-person visitation was suspended due to the
Covid-19 pandemic, and he was limited to weekly video calls thereafter.

       Throughout this period, a separate dependency and neglect proceeding was pending
in juvenile court. On November 12, 2020, the juvenile court entered an adjudicatory and
dispositional hearing order finding by clear and convincing evidence that S.S. was
dependent and neglected because her parents could not provide a safe and suitable home
                                           -2-
for her “due to severe physical abuse.” Based on the child’s medical records and a doctor’s
deposition testimony, the juvenile court found that S.S. “had fractures throughout her body,
as well as other physical injuries.” Although both parents asserted their Fifth Amendment
rights, Roberto did admit during his testimony that he and Olga “were the only caregivers
for the child.” The juvenile court specifically found “pursuant to T.C.A. § 37-1-102(b)(27),
that the child [S.S.] was severely abused by both parents.”

        Also while the termination case remained pending, on April 1, 2021, Roberto was
arrested and charged with incest. His video visits ceased upon his arrest and incarceration.
Roberto “bonded out” but then failed to appear for his court date on the incest charge,
resulting in another arrest in mid-May for his failure to appear.

        The termination trial was held on June 21, 2021. Both Olga and Roberto remained
incarcerated but were present for the hearing with counsel and interpreters. At the outset,
both parents’ attorneys conceded that the severe child abuse finding by the juvenile court
was binding on the circuit court in the termination case. However, both attorneys argued
on behalf of their clients that it was not in the best interest of the child to terminate parental
rights.

        S.S. was two and a half years old at the time of trial, and she had resided in the
therapeutic foster home since the age of five months. Olga had been incarcerated
continuously since the date of her arrest and had not had any contact with the child during
that time. Olga asserted her Fifth Amendment rights in response to many questions. She
testified that her trial date on the charge of aggravated child abuse was set for August. She
was of the understanding that there was “an immigration hold” on her, and she did not
know if she would face deportation proceedings once her other legal proceedings
concluded. Olga testified that she had taken every class offered while she was incarcerated
and presented many certificates confirming her attendance. She testified that even though
she had not seen her child in two years, she still felt connected to her as a mother and
believed that it was in the best interest of the child for them to be reunited one day.

       Roberto testified that he had an upcoming court date the following month for his
pending incest charge. He testified that he was in the process of making an arrangement
with the prosecutor to plead guilty for a potential sentence of four years. He testified that
there was no “immigration hold” on him but that his immigration status was “illegal.”
Roberto testified that he initially requested custody of S.S. only as her uncle because he
did not believe he was the father, but he admitted to having a sexual relationship with Olga.
He denied having anything to do with the injuries to S.S. and claimed that they occurred
while she was in Olga’s care, yet he admitted that the juvenile court had found that he
committed severe abuse as well.

       Ms. Crow testified as the family service worker assigned to the case for the past two
years. She testified that S.S. gained significant weight after she was removed from her
                                            -3-
parents and that doctors did not discover anything that would have prevented her from
gaining weight. She testified that S.S. had participated in speech therapy, feeding therapy,
and physical therapy with Tennessee Early Intervention Services. Ms. Crow said that S.S.
may have to undergo orthopedic surgery in the future depending on her growth because of
previous fractures that “had already set themselves.” S.S. was also awaiting evaluation by
a plastic surgeon within the next year or two to address her split frenulum, which sometimes
made it hard to breathe. It was possible that the surgeon would add cartilage to “bring her
nose out a little bit.”

        Ms. Crow had observed S.S. with Roberto during the in-person therapeutic
visitation in 2020 and testified that she appeared hesitant to engage with him. Ms. Crow
entered the room to sit with S.S. in an attempt to calm her down when she started showing
signs of anxiety. She said S.S. did not really want to go to Roberto or be near him. Ms.
Crow said Roberto participated in video visits thereafter, but they ended when he was
incarcerated on the incest charge. She admitted that it was difficult to establish any bond
over a video call because the child showed no interest in the phone and just wanted to play.
She said Roberto was ordered to pay child support and did so for a few months before he
was incarcerated.

       Ms. Crow testified that S.S.’s current foster family was “the only family she knows,”
as she had lived in the home since she was five months old. She believed that a change of
caretakers would be detrimental to the child and cause her to lose her sense of belonging
and stability. She testified that S.S. was integrated not only with the foster parents but with
another child in the home and with the parents of the foster parents.

       S.S.’s foster father also testified. He described the child’s condition when she came
to their home at the age of five months. At that time, she had scars on her face and ear
from trauma and could not hold up her head or drink liquids. He described the various
specialist appointments she had and the therapies that she had received, including
therapeutic sessions for trauma. The foster father testified that the damage to the nerves in
the child’s jaw or mouth had resulted in her not having front teeth and that they were not
expected to ever develop, so she would eventually need partials or implants or something
similar. Overall, he said that “the physical scars are still with her” but she is thriving and
in excellent health. He said she referred to the foster parents as “Momma” and “Dadda,”
called their son her brother, and considered their parents as her grandparents. The foster
father said they were absolutely interested in adopting S.S. if she became available.

       The foster father acknowledged that S.S. did not interact much with Roberto during
the video visits and said that it was difficult for all of them because the foster family and
the child speak English, and Roberto spoke a mixture of Spanish and English. He said S.S.
did not refer to her biological parents by any name or ask about Roberto after visits.

       On June 23, 2021, the circuit court entered an order terminating the parental rights
                                           -4-
of both parents. The court found by clear and convincing evidence that the ground of
severe child abuse had been proven and that it was in the best interest of the child to
terminate parental rights. Olga and Roberto separately filed notices of appeal to this Court.

                                  II.   ISSUES PRESENTED

       The only issue raised by Olga on appeal is whether the trial court erred in its best
interest analysis by “placing excessive weight on a nonstatutory factor and giving little
weight” to other factors. Roberto raises two issues – asserting that (1) the trial court erred
in finding the ground of severe child abuse but “not specifying which of the definitions it
was relying on,” and (2) “relying on an improper factor” in its best interest analysis.

       Regardless of whether the parties have raised the issues, we must review the trial
court’s decision as to the sole ground for termination and the best interest analysis. See In
re Carrington H., 483 S.W.3d 507, 511 (Tenn. 2016) (holding that “appellate courts must
review a trial court’s findings regarding all grounds for termination and whether
termination is in a child’s best interests, even if a parent fails to challenge these findings
on appeal”).

            III.   STANDARDS APPLICABLE TO TERMINATION PROCEEDINGS

       Tennessee Code Annotated section 36-1-113 “sets forth the grounds and procedures
for terminating the parental rights of a biological parent.” In re Kaliyah S., 455 S.W.3d
533, 546 (Tenn. 2015). Pursuant to the statute, the petitioner seeking termination of
parental rights must prove two elements. Id. at 552. First, that party must prove the
existence of at least one of the statutory grounds for termination set forth in Tennessee
Code Annotated section 36-1-113(g). Id. The grounds are “cumulative and nonexclusive,
so that listing conditions, acts or omissions in one ground does not prevent them from
coming within another ground.” Tenn. Code Ann. § 36-1-113(g). Second, the petitioner
must prove that termination of parental rights is in the best interest of the child, considering
the best interest factors listed in Tennessee Code Annotated section 36-1-113(i). In re
Kaliyah S., 455 S.W.3d at 552.

       Because of the constitutional dimension of the parent’s rights at stake, the party
seeking termination “must prove all the elements of their case by clear and convincing
evidence.” In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010). To be clear and
convincing, the evidence must enable the finder of fact “to form a firm belief or conviction
regarding the truth of the facts” sought to be established and eliminate “any serious or
substantial doubt about the correctness” of the findings. Id. Due to this heightened burden
of proof applicable in parental termination cases, we adapt our customary standard of
review on appeal. In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005). Appellate
courts review the trial court’s factual findings de novo in accordance with Tennessee Rule
of Appellate Procedure 13(d), presuming each factual finding to be correct unless the
                                              -5-
evidence preponderates otherwise. In re Carrington H., 483 S.W.3d at 524. Then, we
make our own determination regarding “whether the facts, either as found by the trial court
or as supported by a preponderance of the evidence, amount to clear and convincing
evidence of the elements necessary to terminate parental rights.” Id. (citing In re Bernard
T., 319 S.W.3d at 596-97). “The trial court’s ruling that the evidence sufficiently supports
termination of parental rights is a conclusion of law, which appellate courts review de novo
with no presumption of correctness.” Id. (citing In re M.L.P., 281 S.W.3d 387, 393 (Tenn.
2009)).

                                    IV.    DISCUSSION

                              A.    Grounds for Termination

      Tennessee Code Annotated section 36-1-113(g)(4) provides that one ground for
termination of parental rights exists if:

       The parent or guardian has been found to have committed severe child abuse,
       as defined in § 37-1-102, under any prior order of a court or is found by the
       court hearing the petition to terminate parental rights or the petition for
       adoption to have committed severe child abuse against any child[.]

(emphasis added). Section 37-1-102(b)(27) defines “severe child abuse” as:

       (A)(i) The knowing exposure of a child to or the knowing failure to protect
       a child from abuse or neglect that is likely to cause serious bodily injury or
       death and the knowing use of force on a child that is likely to cause serious
       bodily injury or death;
       (ii) “Serious bodily injury” shall have the same meaning given in § 39-15-
       402(c);

       (B) Specific brutality, abuse or neglect towards a child that in the opinion of
       qualified experts has caused or will reasonably be expected to produce severe
       psychosis, severe neurotic disorder, severe depression, severe developmental
       delay or intellectual disability, or severe impairment of the child’s ability to
       function adequately in the child’s environment, and the knowing failure to
       protect a child from such conduct;

       (C) The commission of any act towards the child prohibited by § 39-13-309,
       §§ 39-13-502 -- 39-13-504, § 39-13-515, § 39-13-522, § 39-13-527, § 39-
       13-531, § 39-13-532, § 39-15-302, § 39-15-402, or § 39-17-1005 or the
       knowing failure to protect the child from the commission of any such act
       towards the child;

                                            -6-
       (D) Knowingly allowing a child to be present within a structure where the
       act of creating methamphetamine, as that substance is identified in § 39-17-
       408(d)(2), is occurring;

       (E) Knowingly or with gross negligence allowing a child under eight (8)
       years of age to ingest an illegal substance or a controlled substance that
       results in the child testing positive on a drug screen, except as legally
       prescribed to the child; or

       (F) Knowingly allowing a child to be within a structure where any of the
       following controlled substances are present and accessible to the child:
       (i) Any Schedule I controlled substance listed in § 39-17-406;
       (ii) Cocaine;
       (iii) Methamphetamine; or
       (iv) Fentanyl[.]

Tenn. Code Ann. § 37-1-102(b)(27).2

        Notably, this ground for termination provides two different “avenues for a finding
of severe child abuse.” In re Anna B., No. M2016-00694-COA-R3-PT, 2017 WL 436510,
at *4 (Tenn. Ct. App. Feb. 1, 2017). The finding may have already been made in a “prior
order of a court,” or, in the alternative, the finding may be made “by the court hearing the
petition to terminate parental rights or the petition for adoption.” See Tenn. Code Ann. §
36-1-113(g)(4); In re Anna B., 2017 WL 436510, at *4. Thus, “‘[a]s the statute makes
clear, the finding of severe abuse can be based on a prior court order or on evidence of
‘severe child abuse’ submitted to the court hearing the termination case.’” In re Brianna
T., No. E2017-01130-COA-R3-PT, 2017 WL 6550852, at *4 (Tenn. Ct. App. Dec. 22,
2017).

       Here, the circuit court’s termination order states that “[t]he child was adjudicated
dependent and neglected and severely abused” and “[t]he adjudicatory order issued by the
Bradley County Juvenile Court was not appealed.” It further states, “The Court applies the
Doctrine of Res Judicata as this matter was fully litigated in the dependency and neglect
proceeding . . . . The Department submitted a certified copy of the adjudicatory order which
was a final order that was not appealed by the Respondents.” The order further stated,
perhaps alternatively, that both Olga and Roberto “committed severe child abuse against
the child [S.S.] by physically abusing the child leading to numerous fractures, a torn
frenulum and an ear injury, as well as due to extreme nutritional neglect; or by failing to
protect the child from the abuse and extreme neglect,” as they could provide “no
explanation for the nature and extent of the child’s injuries.”


       2
           Subsection (f) was added in 2021. See 2021 Pub.Acts, c. 508, § 1.
                                                  -7-
       In a termination of parental rights proceeding, the doctrine of res judicata prevents
a parent from re-litigating whether he or she committed severe child abuse when such a
finding has been made in a previous dependency and neglect action. In re I.E.A., 511
S.W.3d 507, 517 (Tenn. Ct. App. 2016) (citing In re Dakota C.R., 404 S.W.3d 484, 497
(Tenn. Ct. App. 2012)). “A finding of severe abuse in dependency and neglect proceedings
has serious ramifications . . . since a finding of severe abuse can serve as a ground for
termination of parental rights.” In re Kaliyah S., 455 S.W.3d at 537 n.5 (citing In re
Samaria S., 347 S.W.3d 188, 201 (Tenn. Ct. App. 2011)).

       The most serious consequence of a finding that a parent has committed
       severe child abuse is that such a finding, in and of itself, constitutes a ground
       for termination of parental rights. . . . The ground itself is proved by a prior
       court order finding severe child abuse, and the issue of whether abuse
       occurred is not re-litigated at the termination hearing.

In re Samaria S., 347 S.W.3d at 201 (quoting DCS v. M.S., No. M2003-01670-COA-R3-
CV, 2005 WL 549141, at *10 (Tenn. Ct. App. Mar. 8, 2005)). Upon a finding of severe
abuse, “one ground for termination of the parent’s parental rights is effectively
established.” Id.

        At the beginning of the termination trial, the attorneys for Olga and Roberto
conceded that the severe abuse finding from juvenile court was binding on the circuit court
in this case. However, on appeal, Roberto argues that there was a fatal error in the circuit
court’s termination order with respect to the ground of severe child abuse because the
circuit court did not “specify[] which of the definitions it was relying on.” Roberto relies
on this Court’s decisions in In re L.F., No. M2020-01663-COA-R3-PT, 2021 WL 3782130
(Tenn. Ct. App. Aug. 26, 2021), and In re S.S.-G., No. M2015-00055-COA-R3-PT, 2015
WL 7259499 (Tenn. Ct. App. Nov. 16, 2015).

       In In re S.S.-G., this Court was reviewing on appeal a trial court’s “independent, de
novo, finding of severe child abuse,” but the trial court’s order stated only that the appellant
had “sexually abused the child . . . pursuant to T.C.A. § 37-1-602 and that this sexual abuse
constitutes severe abuse” pursuant to section 37-1-102(b). 2015 WL 7259499, at *9-10.
Because the code sections the trial court cited contained “many definitions” of “child
sexual abuse”3 and alternative definitions of “severe child abuse,” and the trial court failed

       3
       To illustrate, we quoted the many possible definitions of “child sexual abuse” found in Tennessee
Code Annotated section 37-1-602(a)(3)(A)-(D), as follows:

       (3)(A) “Child sexual abuse” means the commission of any act involving the unlawful
       sexual abuse, molestation, fondling or carnal knowledge of a child under thirteen (13) years
       of age that prior to November 1, 1989, constituted the criminal offense of:
       (i) Aggravated rape under § 39-2-603;
       (ii) Aggravated sexual battery under § 39-2-606;
                                                  -8-
(iii) Assault with intent to commit rape or attempt to commit rape or sexual battery under
§ 39-2-608;
(iv) Begetting child on wife’s sister under § 39-4-307;
(v) Crimes against nature under § 39-2-612;
(vi) Incest under § 39-4-306;
(vii) Promotion of performance including sexual conduct by minor under § 39[-]6-1138.
(viii) Rape under § 39-2-604;
(ix) Sexual battery under § 39-2-607; or
(x) Use of minor for obscene purposes under § 39-6-1137;
(B) “Child sexual abuse” also means the commission of any act involving the unlawful
sexual abuse, molestation, fondling or carnal knowledge of a child under thirteen (13) years
of age that on or after November 1, 1989, constituted the criminal offense of:
(i) Aggravated rape under § 39-13-502;
(ii) Aggravated sexual battery under § 39-13-504;
(iii) Aggravated sexual exploitation of a minor under § 39-17-1004;
(iv) Criminal attempt as provided in § 39-12-101 for any of the offenses in (a)(3)(B)(i)—
(iii);
(v) Especially aggravated sexual exploitation of a minor under § 39-17[-]1005;
(vi) Incest under § 39-15-302;
(vii) Rape under § 39-13-503;
(viii) Sexual battery under § 39-13-505; or
(x) Sexual exploitation of a minor under § 39-17-1003;
(C) “Child sexual abuse” also means one (1) or more of the following acts:
(i) Any penetration, however slight, of the vagina or anal opening of one (1) person by the
penis of another person, whether or not there is the emission of semen;
(iii) Any contact between the genitals or anal opening of one (1) person and the mouth or
tongue of another person;
(iii) Any intrusion by one (1) person into the genitals or anal opening of another person,
including the use of any object for this purpose, except that it shall not include acts intended
for a valid medical purpose;
(iv) The intentional touching of the genitals or intimate parts, including the breasts, genital
area, groin, inner thighs, and buttocks, or the clothing covering them, of either the child or
the perpetrator, except that it shall not include:
(a) Acts that may reasonably be construed to be normal caretaker responsibilities,
interactions with, or affection for a child; or
(b) Acts intended for a valid medical purpose;
(v) The intentional exposure of the perpetrator’s genitals in the presence of a child, or any
other sexual act intentionally perpetrated in the presence of a child, if such exposure or
sexual act is for the purpose of sexual arousal or gratification, aggression, degradation, or
other similar purpose;
(vi) The sexual exploitation of a child, which includes allowing, encouraging, or forcing a
child to:
(a) Solicit for or engage in prostitution; or
(b) Engage in an act prohibited by § 39-17-1003; and
(D) For the purposes of the reporting, investigation, and treatment provisions of §§ 37-1-
603—37-1-615 “child sexual abuse” also means the commission of any act specified in
subdivisions (a)(3)(A)-(C) against a child thirteen (13) years of age through seventeen (17)
years of age if such act is committed against the child by a parent, guardian, relative, person
residing in the child’s home, or other person responsible for the care and custody of the
                                             -9-
to specify the exact definition(s) on which it relied, this Court was unable to conduct a
“meaningful appellate review” of the trial court’s decision on appeal. Id. at *12. As a
result, we vacated the trial court’s decision and remanded with instructions for the trial
court to make specific findings to include “the specific statutory sections and/or definition
on which the court relies.” Id. at *13. We stated, “Where the statute provides several
possible definitions for a ground, the trial court must specify the exact definition that it
relies upon in reaching its ultimate conclusion. In the absence of such specificity, this Court
cannot conduct a meaningful appellate review.” Id. at *12.

        This Court followed the reasoning of In re S.S.-G. in In re L.F., 2021 WL 3782130,
at *12-13. We explained that there were several alternative definitions of “severe child
abuse” in Tennessee Code Annotated section 37-1-102(b)(27). Id. at *12. We were tasked
with reviewing a trial court’s independent conclusion that the parent committed severe
child abuse under ground (g)(4), but the court had not specified which of those definitions
it found applicable. Id. It only generally stated that one parent “sexually abused” the child
and that the other parent “failed to protect” the child. Id. Thus, it was not clear whether
the trial court had relied on one of the “many” sexual offenses referenced in definition (C)
or some other definition. Id. Under the circumstances, we found it appropriate to reverse
the ground of “severe child abuse” due to the lack of specific findings but did not remand
for further proceedings because four other grounds for termination had been upheld on
appeal. Id. at *13.

        More recently, however, in In re Kailey A., No. E2021-00801-COA-R3-PT, 2022
WL 773617, at *9 (Tenn. Ct. App. Mar. 14, 2022), this Court noted that a trial court’s order
regarding the ground of severe child abuse “did not specify which subsection it was
applying when determining that Mother committed severe child abuse,” but, “based on the
evidence,” we concluded that “subsection (C) is applicable” and proceeded to consider that
definition. We ultimately affirmed the juvenile court’s finding of severe abuse under that
definition. Id. Likewise, for two other children in the case, we noted, “The Juvenile Court
also did not specify a subsection under which it found Mother had severely abused [the
youngest children]. However, subsections (A) and (E) are relevant to these allegations and
the evidence.” Id. at *10. We ultimately concluded that “[a]lthough the Juvenile Court
did not specify the specific definition to which it had relied, severe child abuse against
[these children] was proven as to both subsections (A) and (E).” Id. Thus, a trial court’s
failure to specify a particular subsection has not always required reversal. See also In re
Angelleigh R., No. M2020-00504-COA-R3-JV, 2021 WL 1994033, at *8 (Tenn. Ct. App.
May 19, 2021) (acknowledging the approach in In re S.S.-G. in termination cases but
explaining that “[w]e have not taken the same position, however, in cases involving only
dependency and neglect,” and the court would look at the facts and determine which


        child[.]

Id. at *10-11.
                                            - 10 -
subsection was implicated rather than remanding for specific findings); In re K.H., No.
W2008-01144-COA-R3-PT, 2009 WL 1362314, at *9-10 (Tenn. Ct. App. May 15, 2009)
(concluding that the trial court’s failure to specify statutory ground (g)(4) was “not fatal in
and of itself if the remainder of the order [was] sufficiently specific” and allowed this Court
to “glean” that the ground of severe child abuse was the one on which the trial court relied).

        On appeal, Roberto argues that the circuit court’s termination order is deficient
because it did not specify which of the statutory subsections was met under the various
definitions of “severe child abuse.” Thus, he suggests that it is appropriate to remand this
matter to the trial court. We disagree. Here, we are not required to review on appeal an
independent finding of severe child abuse made in the first instance by the circuit court.
Instead, the circuit court specifically stated that it “applies the Doctrine of Res Judicata as
this matter was fully litigated in the dependency and neglect proceeding,” and DCS had
submitted a certified copy of the adjudicatory order finding severe child abuse, which the
parents did not appeal. Again, Tennessee Code Annotated section 36-1-113(g)(4) provides
that one ground for termination has been established if “[t]he parent or guardian has been
found to have committed severe child abuse, as defined in § 37-1-102, under any prior
order of a court[.]” The juvenile court’s adjudicatory order contained a finding of severe
child abuse pursuant to “section 37-1-102(b)(27).” Because we are not tasked with
reviewing the correctness of that decision, the concerns present in In re S.S.-G and In re
L.F. regarding meaningful appellate review simply are not present here.

      When reviewing an independent finding of severe child abuse under ground (g)(4)
on appeal, the following standard of review applies:

              In determining whether severe child abuse is established by clear and
       convincing evidence, we must “‘distinguish between the specific facts found
       by the trial court and the combined weight of those facts.’” [In re S.J., 387
       S.W.3d 576, 591 (Tenn. Ct. App. 2012)] (quoting In re Tiffany B., 228
       S.W.3d 148, 156 (Tenn. Ct. App. 2007)). The specific underlying facts,
       including whether the parent’s conduct with respect to the child’s injuries
       was “knowing,” “need only be established by a preponderance of the
       evidence.” Id. at 592. Once the facts have been proven, the court must
       examine “the combined weight of all of those facts, to see if they clearly and
       convincingly show severe child abuse.” Id.

In re Walter B., No. M2020-00069-COA-R3-PT, 2020 WL 7422070, at *4 (Tenn. Ct. App.
Dec. 18, 2020) perm. app. denied (Tenn. Mar. 9, 2021). However, when proceeding under
the alternative second avenue under ground (g)(4), “the ground is proven by the prior order
finding severe child abuse,” and “[t]he issue of whether abuse occurred may not be re-
litigated at the termination hearing.” In re B.R.W., No. M2008-00468-COA-R3-PT, 2008
WL 2811301, at *2 (Tenn. Ct. App. July 21, 2008); see, e.g., In re Sebashtian K., No.
E2020-01439-COA-R3-PT, 2021 WL 5071966, at *6 (Tenn. Ct. App. Nov. 2, 2021) (“The
                                            - 11 -
court’s previous severe abuse finding serves as conclusive proof that Mother and Father
committed severe child abuse[.]”); In re Madylynn C., No. M2021-00184-COA-R3-PT,
2021 WL 4476810, at *10 (Tenn. Ct. App. Sept. 30, 2021) perm. app. denied (Tenn. Dec.
28, 2021) (“Because neither Appellant challenged the finality or the validity of the
adjudicatory dependency and neglect order, the issue of severe child abuse is res
judicata.”); In re S.M.C., No. 01A01-9807-JV-00358, 1999 WL 378742, at *2-3 (Tenn. Ct.
App. June 11, 1999) (“The existence of the prior court order finding the [parents]
committed severe child abuse suffices to establish grounds for termination of parental
rights under Tenn. Code Ann. § 36-1-113(g)(4).”). “The doctrine of res judicata is ‘based
on the public policy favoring finality in litigation and does not depend upon correctness or
fairness, as long as the underlying judgment is valid.’” In re S.S.-G., 2015 WL 7259499,
at *7 (quoting Lee v. Hall, 790 S.W.2d 293, 294 (Tenn. Ct. App. 1990)).

       Because the final order of the juvenile court found that both parents committed
severe child abuse under Tennessee Code Annotated section 37-1-102(b)(27), this ground
for termination of their parental rights “is effectively established.” In re Samaria S., 347
S.W.3d at 201. The termination order was not deficient.

                                           B.    Best Interest

       If at least one ground for termination has been proven by sufficient evidence, “the
court next determines whether the proof amounts to clear and convincing evidence that
terminating parental rights is [in] the best interests of the child.” In re Gabriella D., 531
S.W.3d 662, 681 (Tenn. 2017) (citing In re Carrington H., 483 S.W.3d at 523). When the
petition was filed in this case, Tennessee Code Annotated section 36-1-113(i) listed nine
statutory factors for consideration.4 Determining what is in the best interest of a child
“involves more than simply ‘tallying the number of statutory factors weighing in favor of
or against termination.’” In re Neveah M., 614 S.W.3d 659, 679 (Tenn. 2020) (quoting In
re Gabriella D., 531 S.W.3d at 682). The analysis is factually intensive, and “[t]he unique
facts and circumstances of each case dictate the weight and relevance that a court should
afford each statutory factor.” Id. “A court must consider all the statutory factors but may
appropriately ascribe more weight—even outcome determinative weight—to one statutory
factor or rely upon fewer than all of the statutory factors.” Id. We must bear in mind that
the child’s best interest is viewed from the child’s perspective rather than the parent’s
perspective. In re Gabriella D., 531 S.W.3d at 681. “‘[W]hen the best interests of the
child and those of the adults are in conflict, such conflict shall always be resolved to favor
the rights and the best interests of the child.’” Id. at 681-82 (quoting Tenn. Code Ann. §

        4
           “The Tennessee General Assembly recently amended the statutory best interest factors provided
in Tennessee Code Annotated section 36-1-113(i).” In re Porcalyn N., No. E2020-01501-COA-R3-PT,
2021 WL 2026700, at *12 n.6 (Tenn. Ct. App. May 21, 2021) (citing 2021 Tenn. Pub. Acts, ch. 190 § 1).
However, “[t]his amendment does not affect the instant case because we apply the version of the statute in
effect at the time the petition for termination was filed.” Id. (citing In re Braxton M., 531 S.W.3d 708, 732
(Tenn. Ct. App.2017)).
                                                   - 12 -
36-1-101(d)).

        Before we address the statutory factors, we note the issues that both parents raise on
appeal with respect to the best interest analysis. Roberto argues that the trial court should
not have considered the incestuous relationship between him and Olga and that this was
“an improper factor” for the court to consider. Olga argues that the trial court placed
“excessive weight on a nonstatutory factor” – the issue of incest. Thus, we emphasize at
the outset of our analysis that we discern no error in the trial court’s consideration of the
issue of incest within its best interest analysis. The statutory best interest factors “are non-
exclusive, and courts may also consider any other proof offered at a termination proceeding
that is relevant to the best-interests analysis.” In re Neveah M., 614 S.W.3d at 679.

        Roberto attempts to downplay the seriousness of the incestuous relationship and its
relation to the best interest of S.S., arguing on appeal that a charge of incest is a mere
“status crime involving two consenting adults that occurred before the child was even
conceived.” He argues that the crime of incest “played virtually no part in this case” and
“should not have been considered” as a factor in the best interest analysis. Olga
characterizes the incestuous relationship as “an arbitrary fact in evidence” and argues that
“it is improper to consider the genetic status of the child as a factor.” This Court rejected
a similar argument regarding incest in In re K.B., No. M2011-01396-COA-R3-PT, 2012
WL 3104886, at *5 (Tenn. Ct. App. July 31, 2012), where a trial court relied heavily on
the fact that the mother had been convicted of the crime of incest and the minor child was
the product of that incestuous relationship. Id. We said,

               After thoroughly reviewing the record, we find no error in the trial
       court’s conclusion that termination of Mother’s parental rights was in the
       best interests of the child. While we are mindful of Mother’s efforts to turn
       her life around, at this point in the proceedings, our focus is on K.B.’s best
       interests, not Mother’s. It is undisputed that Mother was convicted of incest
       for the numerous sexual encounters she had with . . . her minor stepson. In
       fact, in her brief to this Court, Mother attempts to minimize the severity of
       the incestuous relationship, stating that [the child’s father] was only her
       “step-son, not a blood relative” and that it was only “termed ‘abuse’ because
       at the time [he] was a minor, just shy of 18, but by his own testimony he was
       never ‘forced’ into anything.” While Mother’s statements illustrate her
       inability to grasp the severity of her incestuous behavior, the rest of the
       family, most importantly K.B., continues to suffer the repercussions of those
       actions.

Id. Roberto’s and Olga’s arguments on appeal are likewise wholly unconvincing.

       We proceed to review the best interest factors discussed by the trial court in its final
order. The trial court stated that it had considered all the factors but that it assigned the
                                            - 13 -
most weight and relevance to these:

      27) The Court finds clear and convincing evidence, pursuant to T.C.A. § 36-
      1-113(i), that it is in the child’s best interest for termination to be granted, in
      that the Respondents, Olga [] and Roberto [], have failed to make a lasting
      adjustment of their circumstances to make it safe and in the child’s best
      interest to be placed in their care. Specifically, the Respondents severely
      abused the child or failed to protect the child from such abuse. The child was
      born from an incestuous relationship between the Respondents. [Olga] has
      been incarcerated since the child was three (3) months old and remains
      incarcerated with pending Aggravated Child Abuse charges. [Roberto] is
      incarcerated and charged with Incest. He is facing an undetermined jail
      sentence.

      28) . . . Respondents, Olga [] and Roberto [], have failed to make a lasting
      adjustment of their circumstances after the state has made reasonable efforts
      to help them for such duration of time that lasting adjustment does not
      reasonably appear possible. Specifically, the Court finds that there is
      absolutely no indication that the Respondents are remorseful about the
      injuries suffered by the child. The Respondents know what happened to the
      child. One or both of them perpetrated the abuse and/or failed to protect the
      child resulting in severe injury. Further, the Court notes the hostility from
      [Roberto] toward the physicians who cared for the child and the Department.

      29) . . . [T]here is no meaningful relationship between the Respondents, Olga
      [] and Roberto [], and the child because there has been no contact and no
      visitation between [Olga] [sic] since the child was three (3) months old.
      [Roberto] has received therapeutic visitation; however, has not progressed
      beyond that and has been incarcerated since April 2021 without visitation.

      30) . . . Respondent[s], Olga [] and Roberto [], have abused or neglected the
      child. The Juvenile Court found that the child was dependent and neglected
      and severely abused in its adjudicatory order. That order was not appealed.
      The Respondents caused the injuries to the child or failed to protect the child.
      In addition, the incestuous relationship between the Respondents is
      problematic to the Court. The Court finds that the family is society’s most
      important unit and the incestuous actions of the Respondents destabilized
      their relationship with the child. The child should not be confronted with this
      family’s situation and fostering a relationship between the child and the
      Respondents would cause the child further harm. While all of the factors
      were considered by the Court, this factor weighs very strongly in favor of
      termination.

                                            - 14 -
       31) . . . [T]here is crime in the Respondents’ home. [Olga] is currently
       incarcerated and has been incarcerated since January 2019 due to the abuse
       inflicted upon the child. She is charged with Aggravated Child Abuse.
       Respondent Roberto [] is currently incarcerated and charged with Incest. At
       the visitation received by [Roberto], the child did not engage with him.

The trial court noted that it had considered other factors and found them favorable to the
respondents, including the facts that Roberto had paid some child support and participated
in visitation. It gave no weight to the factor regarding the parties’ mental state due to a
lack of evidence on that issue. Overall, however, the trial court found by clear and
convincing evidence that it was in the best interest of the child for the parental rights of
both parents to be terminated.

       Having carefully reviewed the entire record, we conclude that the proof does not
preponderate against the trial court’s factual findings, and we conclude that the facts,
viewed as a whole, amount to clear and convincing evidence that termination of parental
rights is in the best interest of S.S. See In re Neveah M., 614 S.W.3d at 680. It was
appropriate for the trial court to give significant weight to the best interest factors regarding
the horrific abuse the child endured in the care of her parents, their incarceration, their
incestuous relationship, and the lack of any existing relationship between them and the
child. Considering the best interest of S.S., from her perspective, it is clear that termination
of parental rights is in her best interest.

                                     IV.    CONCLUSION

      For the aforementioned reasons, the decision of the circuit court is hereby affirmed
and remanded. Costs of this appeal are taxed to the appellants, Olga S. and Roberto S., for
which execution may issue if necessary.


                                                      _________________________________
                                                      CARMA DENNIS MCGEE, JUDGE




                                             - 15 -